Citation Nr: 0600265	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for mycosis fungoides/ T-
cell lymphoma, including as due to herbicide exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1969, including thirteen months of service in 
Korea.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
service connection for a skin disorder claimed as due to 
herbicide exposure.  The veteran requested a Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board, and 
one was scheduled at the RO for October 22, 2004.  See 
38 C.F.R. § 20.700(e) (2005).  However, the veteran failed to 
appear for the hearing, and his request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005).  The 
veteran did testify at an October 1996 RO hearing, and a 
transcript of that hearing is of record.

The Board notes that the veteran was initially represented by 
a service organization, and then by a private attorney.  
However, in a September 2004 letter to the RO, the veteran 
indicated that the private attorney no longer represented 
him.


FINDINGS OF FACT

1.  The evidence reflects that the veteran did not serve in 
Vietnam, he was not in Korea when Agent Orange was used 
there, and he was not otherwise shown by the evidence on file 
to have been exposed to Agent Orange.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's in-service cyst was acute 
and transitory and resolved without residual disability, he 
did not otherwise have a chronic skin disorder in service, 
his mycosis fungoides/ T-cell lymphoma was not diagnosed 
until more than twenty-three after service, and this disorder 
is not otherwise related to service.



CONCLUSION OF LAW

Mycosis fungoides/T-cell lymphoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's May 1995 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's initial rating decision took place well before 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, June 2004 readjudication of the 
veteran's claim in a SSOC, the RO provided VCAA notice in its 
June 2002 and March 2004 letters.  These letters met the 
notice requirement.  In them, the RO told the veteran it was 
working on his claim and explained how to establish 
entitlement to service connection on both a presumptive and 
direct basis.  The letters also indicated that the RO had 
determined from his service medical records (SMRs) and DD 
Form 214 that the veteran was not in Korea during the time 
period that the Department of Defense has indicated that 
Agent Orange was used there, and asked him to submit 
additional evidence, including evidence showing a link 
between his T-cell lymphoma and an in-service disease, 
injury, or event, including his claimed exposure to Agent 
Orange.  An attachment to the March 2004 letter entitled, 
"What is the Status of your Claim and How You Can Help," 
explained the respective responsibilities of VA and the 
veteran in obtaining evidence in support of his claim.  The 
RO also wrote in the March 2004 letter: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  In addition, the June 204 SSOC included the text of 
VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
VA thus complied with the all of the elements of the notice 
requirement.  These letters and the SSOC and associated 
correspondence constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, VA obtained all identified treatment records and 
asked the veteran in its March 2004 letter for records of 
physicians he had mentioned or for authorization for VA to 
obtain their records, but the veteran did not provide such 
records or authorization and indicated at the RO hearing that 
he did not know the name of the private physicians who had 
treated him for a skin disorder in the 1970s (Hearing 
transcript, p. 5).  In these circumstances, the RO was not 
obligated to attempt to locate such records.  See 38 C.F.R.  
3.159 (c)(1) (2005) (veteran must provide enough information 
to identify private medical records, including the name of 
the person, and must authorize release of such records).  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.").  There is 
no indication that any other records exist that should be 
requested, or that any pertinent, obtainable evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  As explained in more detail below, the veteran has 
been diagnosed with a skin disorder referred to as mycosis 
fungoides and T-cell lymphoma.  Mycosis fungoides is a form 
of cutaneous T-cell lymphoma.  See Stedman's Medical 
Dictionary, 27th ed., at 1169.  Lymphoma is synonymous with 
malignant.  Id. at 1046.  Malignant tumors are considered a 
chronic disease presumed to be service connected if 
manifested to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).  

In this case, however, the veteran was not diagnosed with a 
disorder related to mycosis fungoides or T-cell lymphoma 
until an October 1992 Mt. Sinai laboratory dermatopathology 
biopsy analysis diagnosed a T-cell pseudolymphoma, and the 
veteran himself stated at the RO hearing that he was not 
diagnosed with mycosis fungoides or T-cell lymphoma until 
December 1992 (Hearing transcript, at 4).  These diagnoses 
occurred more than twenty-three years after service.  
Although the veteran stated at the RO hearing that he began 
having rashes and was diagnosed with eczema shortly after 
service (hearing transcript, at 3), he could not provide the 
name of the physicians who had treated or diagnosed him 
(hearing transcript, at 6), and the veteran is not competent 
to opine as to the nature of the skin problems he observed at 
that time.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
There is thus no evidence that the veteran's mycosis 
fungoides or T-cell lymphoma arose within a year after 
service, and he is therefore not entitled to service 
connection for his mycosis fungoids or T-cell lymphoma as a 
chronic disorder under 38 C.F.R. § 3.309(a) (2005).

In addition, certain diseases are presumed to be service-
connected if the veteran was exposed to Agent Orange.  Non-
Hodgkins lymphoma, such as the veteran's mycosis fungoids or 
T-cell lymphoma, is one such disease.  38 U.S.C.A. 
§ 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2005).  
Veterans who served in Vietnam are presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2005).

Although the veteran served during some of the Vietnam era, 
his DD Form 214 and other documents reflect that he did not 
serve in Vietnam, but rather, served in Korea for thirteen 
months.  Thus, the veteran may not be presumed to have been 
exposed to Agent Orange, but he may nevertheless show that he 
was actually exposed to Agent Orange while in Korea.  The 
Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969.  See, e.g., VHA 
Directive 2000-027 (September 5, 2000).  Significantly, 
however, the veteran's SMRs, including a January 1968 urology 
consultation sheet from the Patterson Army Hospital in 
Monmouth, New Jersey indicating that the veteran had left for 
Korea in November 1966 and since returned, reflect that he 
was not in Korea during the time period that Agent Orange was 
used there.  Thus, as the veteran is not presumed to have 
been exposed to Agent Orange, he was not in Korea during the 
time period the Department of Defense has indicated that 
Agent Orange was used there, and he has not otherwise shown 
that he was exposed to Agent Orange in service, he is not 
entitled to service connection for his mycosis fungoides/T-
cell lymphoma as a disease associated with exposure to an 
herbicide agent under 38 C.F.R. § 3.309(e) (2005).

Even where, as here, a veteran is not entitled to presumptive 
service connection for a disease, he is nonetheless entitled 
to show that he is entitled to service connection on a direct 
incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also 38 U.S.C.A. § 1113(b) (West 2002) 
(nothing in presumptive service connection statutes prevents 
granting of service connection for disease shown to have been 
incurred in or aggravated by service); (EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (Board must review all issues 
reasonably raised from a liberal reading of all documents in 
the record). 

Under general service-connection principles, when a disease 
is shown to be chronic in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, the only notation in the SMRs regarding 
the veteran's skin are March 1965 treatment notes indicating 
the veteran had a cyst on his left nipple, for which he was 
referred to the surgery clinic and was diagnosed with benign 
gynecomastia.  An April 1965 follow-up notation indicated 
only that the cyst was about the same size.  There are no 
additional notes regarding the cyst, the veteran's skin was 
normal on examination at the July 1965 and July 1969 
separation examinations, and the veteran indicated in the 
July 1969 report of medical history that he did not have and 
had never had skin disease.  Thus, the evidence reflects that 
the veteran's in-service cyst was acute and transitory and 
resolved without residual disability, and there is no other 
evidence indicating that he had a chronic skin disorder in 
service.

Nor is there evidence of continuity of symptomatology.  As 
noted above, the first diagnosis of mycosis fungoides or T-
cell lymphoma occurred more than twenty-three years after 
service, and the veteran is not competent to opine as to the 
nature of the skin problems he observed in the intervening 
years and their possible relationship to his current mycosis 
fungoides or T-cell lymphoma.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  In addition, there is no other evidence 
that the veteran's mycosis fungoides or T-cell lymphoma is 
related to service.  None of the private or VA diagnoses of 
this disorder, such as the April and December 1994 private 
physician letters indicating the veteran was being treated 
for T-cell lymphoma and the June 1995 VA examination 
diagnosing the veteran with "mycosis fungoides (cutaneous T-
cell lymphoma)," indicate that it was related to or could be 
associated with service, and the veteran could not give the 
name of a physician whom he stated at the hearing had 
attributed his skin disorder to possible herbicide exposure 
(Hearing transcript, p. 5).

In sum, the veteran is not entitled to presumptive service 
connection for his mycosis fungoides/T-cell lymphoma as a 
chronic disease because the evidence reflects that it did not 
arise within a year of service; nor is he entitled to 
presumptive service connection for this disorder as a disease 
associated with an herbicide agent because the evidence 
reflects that and that the veteran did not serve in Vietnam, 
was not in Korea when Agent Orange was sprayed there, and the 
evidence does not otherwise indicate that he was exposed to 
Agent Orange.  The evidence also reflects that the veteran is 
not entitled to service connection on a direct incurrence 
basis, because his in-service cyst was acute and transitory 
and resolved without residual disability, he did not 
otherwise have a chronic skin disorder in service, his 
mycosis fungoides or T-cell lymphoma was not diagnosed until 
more than twenty-three years after service, and it has not 
been shown to be otherwise related to service.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for mycosis fungoides/T-cell 
lymphoma must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for mycosis fungoides/T-cell 
lymphoma is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


